      Case 2:19-cv-01752-MCE-KJN Document 34 Filed 08/10/21 Page 1 of 2

                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA



CHARLES JOHNSON,                             No. 2:19-cv-1752 MCE KJN P

              Plaintiff,

       v.

E. HALL, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
              Defendants.                    AD TESTIFICANDUM
                                     /

Charles Johnson, CDCR # T-04914, a necessary and material witness in a settlement conference
in this case on September 28, 2021, is confined in Wasco State Prison (WSP), in the custody of
the Warden. In order to secure this inmate's attendance it is necessary that a Writ of Habeas
Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Kendall J. Newman, by Zoom video conference from his place of confinement,
on Tuesday, September 28, 2021, at 9:00 a.m.

                             ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by Zoom video
      conference, to participate in a settlement conference at the time and place above, until
      completion of the settlement conference or as ordered by the court. Zoom video
      conference connection information will be supplied via separate email.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order by fax on the Litigation
      Office at Wasco State Prison at (661) 758-7093 or via email.

   4. Any difficulties connecting to the Zoom video conference shall immediately be reported
      to Alexandra Waldrop, Courtroom Deputy, at awaldrop@caed.uscourts.gov.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, WSP, P. O. Box 8800, Wasco, California 93280:

WE COMMAND you to produce the inmate named above to testify before Judge Newman at
the time and place above, by Zoom video conference, until completion of the settlement
conference or as ordered by the court.
      Case 2:19-cv-01752-MCE-KJN Document 34 Filed 08/10/21 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: August 10, 2021




John1752.841Z(002)
